Exhibit FOR IMMEDIATE RELEASE January 20, 2010 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND CEO, COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS INCREASED EARNINGS FOR THE FOURTH QUARTER AND YEAR Earnings Summary (in thousands except per share data) 4Q 2009 3Q 2009 4Q 2008 Year 2009 Year 2008 Net income $ 6,958 $ 5,584 $ 6,485 $ 25,059 $ 23,073 Earnings per share $ 0.46 $ 0.37 $ 0.43 $ 1.66 $ 1.54 Earnings per share—diluted $ 0.46 $ 0.37 $ 0.43 $ 1.65 $ 1.52 Return on average assets 0.90 % 0.72 % 0.87 % 0.82 % 0.79 % Return on average equity 8.58 % 6.94 % 8.44 % 7.89 % 7.48 % Efficiency ratio 60.74 % 61.67 % 61.45 % 63.56 % 58.39 % Tangible common equity 8.47 % 8.51 % 8.37 % 8.47 % 8.37 % Dividends declared per share $ 0.30 $ 0.30 $ 0.30 $ 1.20 $ 1.17 Book value per share $ 21.17 $ 21.04 $ 20.46 $ 21.17 $ 20.46 Weighted average shares 15,168 15,145 15,065 15,129 15,017 Weighted average shares—diluted 15,200 15,198 15,221 15,169 15,163 Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports increased earnings for the fourth quarter and year 2009.Earnings for the quarter ended December 31, 2009 were $7.0 million or $0.46 per basic share compared to $5.6 million or $0.37 per basic share earned during the quarter ended September 30, 2009 and $6.5 million or $0.43 per basic share incurred during the fourth quarter of 2008.Earnings per basic share for the year 2009 were $1.66 compared to $1.54 for the same period in 2008. CTBI continues to maintain a significantly higher level of capital than required by regulatory authorities to be designated as well-capitalized.On December 31, 2009, our Tangible Common Equity/Tangible Assets Ratio remained significantly higher than our peer institutions at 8.47%, our Tier 1 Leverage Ratio of 10.38% was 538 basis points higher than the 5.00% required, our Tier 1 Risk-Based Capital Ratio of 12.90% was 690 basis points higher than the required 6.00%, and our Total Risk-Based Capital Ratio of 14.15% was 415 basis points higher than the 10.00% regulatory requirement for this designation. Fourth Quarter 2009 Highlights v CTBI's basic earnings per share increased $0.09 per share from prior quarter and $0.03 per share from prior year fourth quarter.Year over year basic earnings per share increased $0.12 per share.2009 earnings were impacted by increased provision for loan losses, increased FDIC insurance premiums and special FDIC assessment, and increased noninterest income compared to 2008 which was impacted by other than temporary impairment (OTTI) charges on investment securities of $14.6 million. v The significant increase in loan loss provision supports loan growth of $33.1 million for the quarter and $87.1 million for the year, as well as increased charge-offs as problem commercial real estate loans with specific reserves continue working through a slow legal process and the current economic conditions are impacting consumers and small businesses. v Net loan charge-offs for the quarter ended December 31, 2009 were 0.73% of average loans compared to 0.87% for the quarter ended September 30, 2009 and 0.45% for the fourth quarter 2008.Net charge-offs for the year 2009 increased $7.0 million from prior year. v Noninterest income was impacted by increased gains on sales of loans and loan related fees for the quarter and year over year due to the refinancing of mortgage loans and an increase in the fair value of mortgage servicing rights. v Noninterest expense increased year over year as a result of increases in legal fees, net expenses related to other real estate owned, and repossession expense as CTBI works through its problem real estate loans resulting from the decline in the housing market and consumers and small businesses are being impacted by current economic conditions.CTBI also experienced increased personnel expense and increased FDIC insurance premiums including the special FDIC assessment. v Our quarterly net interest margin increased 25 basis points from third quarter 2009 and 37 basis points from fourth quarter 2008.However, our net interest margin for the year was 10 basis points below prior year. v Our loan portfolio grew $33.1 million, an annualized rate of 5.5%, during the quarter with growth in all loan categories.Year over year loan growth was $87.1 million or 3.7% with growth in the commercial and consumer loan portfolios offset by a decline in the residential loan portfolio. v Nonperforming loans decreased $3.8 million during the fourth quarter 2009 to $41.3 million compared to $45.2 million at prior quarter end and $52.2 million at December 31, 2008.The year over year decrease in nonperforming loans was in both the 90 day and accruing and the nonaccrual classifications.Nonperforming assets decreased $3.0 million from prior quarter-end, September 30, 2009, but increased $16.1 million from prior year quarter-end, December 31, 2008, as a result of increased other real estate owned. v Our investment portfolio declined $11.1 million for the quarter and $8.4 million year over year. v Our tangible common equity/tangible assets ratio remains strong at 8.47%. Net Interest Income CTBI saw improvement in its net interest margin of 25 basis points from prior quarter and 37 basis points from prior year; although for the year, there was a decrease of 10 basis points compared to the year ended December 31, 2008.Net interest income for the quarter increased 5.7% from prior quarter and 13.7% from prior year fourth quarter with average earning assets decreasing 1.0% and increasing 2.9%, respectively, for the same periods.Net interest income for the year 2009 increased 1.8% with a 4.6% increase in average earning assets compared to 2008.The yield on average earning assets increased 4 basis points from prior quarter but decreased 30 basis points from prior year fourth quarter while the cost of interest bearing funds decreased 28 basis points and 85 basis points, respectively, for the same periods.The yield on average earnings assets for the year 2009 decreased 79 basis points in comparison to the 86 basis point decline in the cost of interest bearing funds. Noninterest Income Quarterly noninterest income increased 13.7% and 25.4% over prior quarter and prior year fourth quarter, respectively, after normalizing for the OTTI charges taken in 2008.Normalized noninterest income for the year 2009 increased 14.0% over 2008.The year over year increase included a $2.7 million increase in gains on sales of mortgage loans and a $1.8 million increase in loan related fees driven primarily by a $1.2 million change in the fair value of our mortgage servicing rights. Noninterest Expense Quarterly noninterest expense increased 5.6% from prior quarter and 14.7% from prior year fourth quarter.Noninterest expense for the year 2009 increased 13.7% from 2008 with increases in personnel costs and FDIC insurance premiums, along with increased legal fees, repossession expenses, and other real estate owned expenses as CTBI continues to work through nonperforming assets primarily associated with the decline in the real estate market in Central Kentucky. Balance Sheet Review CTBI’s total assets at $3.1 billion increased an annualized 6.7% during the fourth quarter 2009 and 4.5% from prior year-end.Loans outstanding at December 31, 2009 were $2.4 billion with an annualized 5.5% growth during the quarter and a 3.7% growth from December 31, 2008.Year over year loan growth occurred in the commercial and consumer loan portfolios with commercial loans increasing $44.7 million and consumer loans increasing $46.1 million.The residential loan portfolio declined by $3.7 million during 2009 due to significant refinancing of portfolio mortgage loans into the long-term fixed rate secondary market.CTBI's investment portfolio decreased an annualized 14.9% from prior quarter and 2.9% from prior year.Deposits, including repurchase agreements, at $2.6 billion increased an annualized 9.0% from prior quarter and 6.2% from prior year.Other interest bearing liabilities declined from prior year resulting from the payoff of a $40 million FHLB advance. Shareholders’ equity at December 31, 2009 was $321.5 million compared to $318.6 million at September 30, 2009 and $308.2 million at December 31, 2008.CTBI's annualized dividend yield to shareholders as of December 31, 2009 was 4.91%. Asset Quality CTBI's total nonperforming loans were $41.3 million at December 31, 2009, a decrease from the $45.2 million at September 30, 2009 and $52.2 million at December 31, 2008.Loans past-due 30-89 days at December 31, 2009 were $24.8 million, an increase of $5.2 million from the $19.6 million at September 30, 2009 and a decrease of $2.9 million from the $27.7 million at December 31, 2008.The increase in 30-89 days past due during the fourth quarter was primarily due to three commercial and industrial loans totaling $7.5 million related to the coal industry and a $1.9 million increase in delinquent indirect automobile loans as small businesses and consumers are impacted by prolonged weak economic conditions.Our loan portfolio management processes focus on the immediate identification, management, and resolution of problem loans to maximize recovery and minimize loss. Foreclosed properties increased during the fourth quarter 2009 to $37.3 million from the $36.6 million at September 30, 2009 and the $10.4 million at December 31, 2008, as problem real estate loans are slowly moving through the legal system, which remains strained due to current economic conditions, and CTBI continues working through a prolonged foreclosure process.Sales of foreclosed properties for the year ended December 31, 2009 totaled $7.0 million while new foreclosed properties totaled $33.3 million.Our nonperforming loans and foreclosed properties remain primarily concentrated in our Central Kentucky Region. Net loan charge-offs for the quarter were $4.5 million, or 0.73% of average loans annualized, compared to prior quarter's 0.87% and prior year fourth quarter’s 0.45%.Of the total net charge-offs of $4.5 million, $2.3 million was in commercial loans with specific reserve allocations, $1.1 million was in indirect auto loans, and $700 thousand was in residential real estate mortgage loans.Specific reserves covered 90% of the commercial loan charge-offs.Specific reserves are not allocated for indirect auto loans or residential real estate mortgage loans during the credit review process.Indirect auto loans are charged-off within 90 days of becoming past due.Allocations to loan loss reserves were $5.2 million for the quarter ended December 31, 2009 compared to $5.8 million for the quarter ended September 30, 2009 and $3.6 million for the quarter ended December 31, 2008.Our loan loss reserves as a percentage of total loans outstanding at December 31, 2009 increased to 1.34% from the 1.33% at September 30, 2009 and the 1.31% at December 31, 2008.The adequacy of our loan loss reserves is analyzed quarterly and adjusted as necessary with a focus on maintaining appropriate reserves for potential losses. Forward-Looking Statements Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements.
